Title: To John Adams from James Lovell, 8 June 1778
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       June 8th. 1778
      
     
     I fear I omitted to send the Resolve of May 5th. with 3 past Packets. I shall be vexed if it does not reach you with the Ratifications as, on the Timing of it depends much of its Propriety. I was strangely betrayed by its having been dated the 4th. in a mistaken Alteration, when A.B.C. were sent Eastward.
     By Letters Yesterday from Mr. Beaumarchais I find Mr. Deane is probably on this Continent so that we may know the exact State of our Account with Mr. Hortales. The present Cargo in the fier Roderigue is to be sold outright for Cash or Produce, Congress having the first Offer if it belongs to Mr. Beaumarchais not to Hortales & Co. I hope there is no mystery in this, for I really approve of the Thing. I am glad it does not belong to the Continent: but I wish to know whether any of those Vessels lately taken belong to Mr. B. and whether this would not have belonged to H had it been lost. This may be an amusing Speculation for you.
     
     Mr. D’s Recall I find is attributed very much to Plots of A.L. You know this to be unjust, and that Facts are as in my Letter to Dr. Franklin.
     All Things speak the Enemy’s departure from Philadelphia. Intending to pass across the Jersies to Staten Island they found the Militia to a Man ready to waylay them and that some Continentals were detached. They have therefore given an Air of Peace to their Motions, and asking for an immediate Exchange of Prisoners “because they are going away.” They are levelling their Works, as we repeatedly hear tho the cautious General has not yet told us the latter part but he was surprized that they “still” remained on the 1st. They meant however to celebrate the 4th. there,—the birthday of their foolish King.
     Mr. S.A. has come forward, and Things go on very well here except that we want many Lessons on Finance. Give them to us,—with a little Practicability, if you please, wrought into your nicest Systems. Affectionately,
     
      JL
     
    